Since no question relating to the sufficiency of the evidence to support any of the master's findings appears to have been raised in the Superior Court, it cannot be raised here. Bacon v. Thompson, 87 N.H. 270, 271.
It was the position of defendant's counsel at the hearing that the only question before the master was the extent to which the payment or nonpayment of rents from certain property in Lawrence, Massachusetts, influenced him in his previous findings. We do not understand that any such limitation was placed on the scope of the issue to be retried. It was held on the previous transfer that the error which the master committed might have led him to overestimate the defendant's resources, and the case was discharged with the order that "the report should be recommitted to the master for reconsideration of the allowance." This order permitted, if it did not demand, a retrial of the entire issue.
If the order that the defendant convey the homestead farm to the plaintiff was intended to effect a permanent division of property *Page 135 
and not merely to secure the order for maintenance, it is invalid. Baker v. Baker, 90 N.H. 307. The case is remanded to the Superior Court for the proper determination of that question.
Case discharged.
All concurred.